Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-214
                      Lower Tribunal No. F03-30089
                          ________________


                            David A. Tejera,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.

      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.

     Law Offices of Michelle Walsh, P.A., and Michelle Walsh, for appellant.

      Ashley Moody, Attorney General, and Katryna Santa Cruz, Assistant
Attorney General, for appellee.


Before LOGUE, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.